EDMONDS, J.
Plaintiff, Helene Kroenert, sued to quiet title to the real property which is involved in Zaslow v. Kroenert (ante, p. 541 [176 P.2d 1]). The trial court decided “that the deed to the State of California is illegal and void by reason of the overlevy of taxes ... in the total amount of eighty-three cents”, and “that the State . . . could convey to the plaintiff, Helene Kroenert, no greater title than it possessed and by reason thereof the title conveyed by said State to the plaintiff is illegal and void.” However, in the companion case it was held that the error in assessment did not invalidate the deed to Mrs. Kroenert and, upon the vesting of title in her, she and Zaslow became owners of the property as tenants in common. The reasons there stated require the same determination in the present case.
The judgment is, therefore, reversed with directions to the superior court to enter judgment in favor of Helene Kroenert in accordance with the conclusions stated in Zaslow v. Kroenert.
Gibson, C. J., Shenk, J., Carter, J., Traynor, J., Schauer, J., and Spence, J., concurred.
Appellant’s petition for a rehearing was denied January 27, 1947.